Citation Nr: 0311630	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who died in July 1998, served on active duty 
from October 1941 to June 1947, from October 1948 to 
October 20, 1957, and from October 30, 1957, to August 1964.  
The appellant is his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2001, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, confirmed and continued its 
denial of entitlement to service connection for the cause of 
the veteran's death and for basic eligibility for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The veteran died in July 1998 as a result of acute 
cardiopulmonary arrest due to superior mesenteric artery 
thrombosis as a consequence of severe generalized 
atherosclerosis.

2.  A significant condition contributing to the veteran's 
death but not resulting in the underlying cause was insulin-
dependent diabetes mellitus.

3.  The veteran's diabetes mellitus was first manifested in 
service.




CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).

2.  Service-connected disability caused or materially or 
substantially contributed to the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2002).

3.  The criteria for eligibility for dependents' educational 
assistance under Chapter 35 of Title 38 of the United States 
Code have been met.  38 U.S.C.A. §§ 3501, 3510, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final rules implementing the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
her claim.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.


II.  The Facts

The veteran's service medical records show that in October 
1961, following an annual physical examination, renal 
glycosuria was reported.  The service medical records are 
otherwise negative for any complaints or clinical findings of 
sugar in the veteran's urine.  The service medical records 
are also negative for a diagnosis of diabetes mellitus.

In employment applications, dated in October 1966 and 
February 1967, the veteran reported that he was a borderline 
diabetic.

Records from the urology clinic of a military medical 
facility showed that in December 1966, the veteran's blood 
sugar was reportedly up.  A glucose tolerance test the 
following month revealed that the veteran was diabetic.  It 
was noted that he had had an abnormal blood sugar reading in 
service.  

Records from a military medical facility, dated from May 1972 
to August 1972, indicate that the veteran's diabetes mellitus 
was treated with diet alone.

Records from Virginia Beach General Hospital, dated in March 
1996 and July 1998, show that the veteran had a diagnosis of 
diabetes mellitus.  During his final period of 
hospitalization in July 1998, it was noted that his diabetes 
mellitus was insulin-dependent.

The veteran died in July 1998 as a result of acute 
cardiopulmonary arrest due to superior mesenteric artery 
thrombosis as a consequence of severe generalized 
atherosclerosis.  At the time of his death, service 
connection was not in effect for any disability.

In August 1999, D. L. C., M.D., reported that the veteran had 
been a patient of his from 1965 until July 1998.  The various 
diagnoses included diabetes mellitus, angina pectoris, and 
hypercholesterolemia.  In Dr. C's opinion, the finding of 
renal glycosuria during active service could have represented 
the onset of the veteran's diabetes.  Dr. C noted that 
diabetes could take many years to fully manifest itself and 
for that reason may not show up on blood tests.  He noted, 
however, that it was visible in the finding of renal 
glycosuria.

In January 2002, the Chief of the Compensation and Pension 
Division of the Salem VA Medical Center (MC) reviewed the 
veteran's records several times and noted that the only 
reference to renal glycosuria referred to an annual physical 
examination completed in October 1961.  He was unable to find 
any other references to renal glycosuria in the veteran's 
service medical records.  He noted that a diagnosis of 
diabetes mellitus could not be made on the basis of one 
physical examination report of renal glycosuria.  Therefore, 
he concluded that it was more likely the veteran did not have 
any signs or symptoms of diabetes on active duty.  


III.  Analysis

The appellant seeks entitlement to service connection for the 
cause of the veteran's death, as well as dependent 
educational assistance under Chapter 35 of Title 38 of the 
United States Code.  

The death of a veteran will be considered to have been due to 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury, resulting in disability, was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence discloses that the veteran died 
primarily as a result of heart disease.  Diabetes mellitus 
was, however, a contributing factor,
Although the veteran's service medical records do not include 
a diagnosis of diabetes mellitus, they do show that in 
October 1961, he had renal glycosuria.  Approximately five 
years later (i.e., two years after the veteran's discharge 
from service), the veteran was diagnosed with diabetes 
mellitus.  In his August 1999 letter, Dr. C, the veteran's 
longtime treating physician, noted that diabetes could take 
many years to fully manifest itself and that the finding of 
renal glycosuria in service could have represented the onset 
of diabetes.  Although the VA physician who reviewed the 
record in January 2002 concluded to the contrary, it is 
significant to note that he did not have before him the 
veteran's medical records from the mid-1960's which showed 
the diagnosis of diabetes mellitus.  Whether or not the 
presence of those records would have altered his conclusion 
to the appellant's advantage, as it stands, the evidence of 
record is at least in equipoise with respect to the question 
of whether the veteran's diabetes was first manifested in 
service.  That is, there is an approximate balance of 
evidence both for and against that aspect of the appellant's 
claim.  Under such circumstances, reasonable doubt must be 
resolved in favor of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.102.  Accordingly, the grant of service 
connection for diabetes mellitus is warranted.  Inasmuch as 
diabetes mellitus was noted as a significant condition 
contributing to the veteran's death, service connection for 
the cause of death is also warranted.  

Finally, the Board notes that when a veteran dies of service-
connected disability, his dependents become eligible for VA 
education assistance under Chapter 35 of Title 38 of the 
United States Code.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§ 3.807.  To that extent, the appeal is also allowed.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to basic eligibility for dependents' educational 
assistance under Chapter 35 of Title 38 of the United States 
Code is granted.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

